                Case 1:20-cv-08407-GBD-SDA Document 38 Filed 02/08/21 Page 1 of 4




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                              CAROLYN E. KRUK
Corporation Counsel                              100 CHURCH STREET                                     Cell: (646) 939-7631
                                                 NEW YORK, NY 10007                                     ckruk@law.nyc.gov



                                                                      February 8, 2021
        By ECF

        Hon. Stewart D. Aaron
        Magistrate Judge
        Southern District of New York
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street
        New York, New York 10007-1312

                       Re:     Michael Lee v. City of New York et al., 20-CV-08407 (GBD)(SDA)

        Dear Magistrate Judge Aaron:

                        I am the Assistant Corporation Counsel assigned to represent Defendants in the
        above referenced matter. I write in compliance with Your Honor’s February 1, 2021 Order (Dkt
        No. 30) directing that Defendants file a letter with the Court and mail same to Plaintiff by
        express mail or the equivalent that sets forth (1) the requirements, if any, set forth by statute,
        regulation and/or executive order that are applicable to addressing COVID-19 in New York City
        correctional facilities and the Vernon C. Bain Center (VCBC) in particular; and (2) what legal
        resources, if any, are available to a pretrial detainee, such as Plaintiff, regarding habeas relief in
        state court.

                        As an initial matter, the New York State Commission of Correction (SCOC) and
        the New York City Board of Correction (BOC) are the oversight authorities of the facilities
        operated by the New York City Department of Correction (DOC). Both the SCOC and BOC
        promulgated and/or monitor the implementation of the minimum standards that regulate the
        conditions of confinement and correctional health and mental health care in DOC facilities. The
        minimum standards and regulations promulgated by the SCOC are available at:
        https://casetext.com/regulation/new-york-codes-rules-and-regulations/title-9-executive-
        department/subtitle-aa-state-commission-of-correction. The minimum standards promulgated by
        the BOC are available at: https://www1.nyc.gov/site/boc/jail-regulations/jail-regulations.page. In
        both cases, these minimum standards pre-date the onset of the COVID-19 pandemic.

                      In response to COVID-19, the SCOC released numerous Chairman’s Memoranda
        that summarized and/or enclosed health advisories and guidance for local correctional facilities,
      Case 1:20-cv-08407-GBD-SDA Document 38 Filed 02/08/21 Page 2 of 4




including those operated by DOC. The health advisories and guidance discussed in these have
informed and/or guided DOC’s plans and response to the COVID-19 pandemic, which I
summarized in part for the Court and Plaintiff during our February 1, 2021 status call. The
Memoranda, summarized below, are available online at https://scoc.ny.gov/cm2020.html and
https://scoc.ny.gov/cm2021.html (last accessed Feb. 4, 2021). The Memoranda as well as their
attachments are also enclosed for Plaintiff’s ease of reference:

              •   Chairman’s Memorandum 2 dated March 6, 2020 (“Memorandum 2-2020”),
                  which directs local correctional facilities to coordinate all disease control and
                  prevention efforts with their county/city health departments, each of which is
                  receiving appropriate guidance and assistance of the New York State
                  Department of Health (NYS DOH). The Memorandum identifies a DOH
                  Coronavirus Hotline and links to online resources. Memorandum 2-2020 is
                  attached as Exhibit A.

              •   Chairman’s Memorandum 3 dated March 18, 2020 (“Memorandum 3-2020”)
                  which clarifies the scope and definition of essential staff for local correctional
                  facilities. Memorandum 3-2020 is attached as Exhibit B.

              •   Chairman’s Memorandum 4 dated March 20, 2020 (“Memorandum 4-2020”)
                  provides guidance on the supervision of individuals in general population,
                  individuals quarantined due to responses provided during the screening
                  process; individuals quarantined because they came into contact with an
                  individual who is suspected of or tested positive for COVID-19; individuals
                  who are displaying symptoms consistent with COVID-19; and individuals
                  who tested positive for COVID-19. A copy of Memorandum 4-2020 is
                  attached as Exhibit C.

              •   Chairman’s Memorandum 5 dated April 4, 2020 (“Memorandum 5-2020”)
                  provides links to CDC guidance containing recommendations on several
                  topics relevant to institutions, including: enhanced cleaning/disinfecting and
                  hygiene practices; social distancing strategies; infection control, including
                  recommended personal protective equipment (PPE) and potential alternatives
                  during PPE shortages; screening of incoming incarcerated individuals; staff
                  and visitors; and evaluation, quarantine and clinical care of confirmed and
                  suspected cases of COVID-19. Memorandum 5-2020 is attached as Exhibit
                  D.

              •   Chairman’s Memorandum 6 dated April 15, 2020 (“Memorandum 6-2020”)
                  which addresses New York State Governor Andrew Cuomo’s Executive
                  Order (EO) 202.16, and confirms that pursuant to this EO, all security, health,
                  and ancillary service staff of a local correctional facility, when in direct
                  contact (i.e., 6 feet or less) with incarcerated individuals and/or members of
                  the public, must be provided and wear face coverings. A copy of
                  Memorandum 6-2020 is attached as Exhibit E.



                                              -2-
      Case 1:20-cv-08407-GBD-SDA Document 38 Filed 02/08/21 Page 3 of 4




              •   Chairman’s Memorandum 7 dated April 25, 2020 (“Memorandum 7-2020”)
                  reports that the NYS DOH published a Health Advisory titled
                  “Discontinuation of Isolation for Patients with COVID-19 Who Are
                  Hospitalized or in Nursing Homes, Adult Care Homes, or Other Congregate
                  Settings with Vulnerable Residents” that provides recommended criteria to be
                  used by local correctional facility health staff when discontinuing the isolation
                  of an incarcerated individual previously diagnosed with COVID-19.
                  Memorandum 7-2020 is attached as Exhibit F.

              •   Chairman’s Memorandum 9 dated October 28, 2020 (“Memorandum 9-
                  2020”) which attached guidance from the NYS DOH, informing operators of
                  congregate residential facilities (including correctional and juvenile justice
                  facilities) of required limitations on visitation for facilities located in Red and
                  Orange zones as per the State’s Executive Order No. 202.68, issued on
                  October 9, 2020. Memorandum 9-2020 is attached as Exhibit G.

              •   Chairman’s Memorandum 1 dated January 6, 2021 (“Memorandum 1-2021”)
                  reported on the NYS DOH’s expansion of its vaccination prioritization and
                  allocation framework based on guidance from CDC’s Advisory Committee on
                  Immunization Practices (ACIP). As of January 2021, all jail medical
                  personnel are eligible to receive the vaccination, which includes clinical
                  physicians, nurse practitioners, physician assistants, registered nurses, nurse
                  administrators, dentists, dental assistants and hygienists, optometrists,
                  pharmacy supervisors, pharmacists, pharmacy aides, medical lab tech,
                  psychiatrists, psychologists and other behavioral health workers.
                  Memorandum 1-2021 is attached as Exhibit H.

              With respect to the requirements set forth by statute, regulation and/or executive
order that apply to DOC’s response to COVID-19 in particular, I identify the following
Executive Orders (EO) and Local Law:

              •   Governor Andrew Cuomo’s EO 202.16, which directs employers to provide
                  essential workers with masks free of charge to wear when interacting with the
                  public. It further requires that all security, health, and ancillary service staff of
                  a local correctional facility, when in direct contact with incarcerated
                  individuals and/or members of the public, must be provided and wear face
                  coverings. EO 202.16 is attached as Exhibit I.

              •   Mayor de Blasio’s Emergency EO 100, attached as Exhibit J, which
                  suspended visitation at DOC facilities starting on March 16, 2020, and directs
                  the Commissioner to take appropriate steps for alternative methods to
                  facilitate communication between incarcerated initials and their counsel and
                  family to make it clear that inmate communication continues in a different
                  format.

              •   Local Law 59 of 2020 requires DOC and Correctional Health Services to issue
                  reports during public health emergencies and post certain portions of the
                                               -3-
      Case 1:20-cv-08407-GBD-SDA Document 38 Filed 02/08/21 Page 4 of 4




                  report on their website. The relevant portions of these reports are available at:
                  https://www.nychealthandhospitals.org/correctionalhealthservices/publication
                  s-reports/.


                 With respect to what legal resources are available to Plaintiff seeking habeas
relief in state court, Plaintiff may contact the Legal Aid Society’s Prisoner Rights Project at
(212) 577-3300. Moreover, Plaintiff has ongoing access to Law Library services while at VCBC.
In response to COVID-19 pandemic, and to minimize the spread or transmission of the virus,
DOC modified the manner in which detainees access these services. Starting on March 24, 2020,
inmates in DOC custody are now provided with access to Law Library services within their
housing unit. To request access to Law Library services, Plaintiff should complete a Request Slip
for Law Library Services which is available from his housing unit officer. A copy of the flyer
posed in all housing units at VCBC that informs detainees of this modification to Law Library
services is attached as Exhibit K. Finally, as shared with Plaintiff during the February 1, 2020
status call, Plaintiff may also contact the Law Library of Bronx County Supreme Court at (718)
618-3710 between 9:30 a.m. and 1 p.m., Monday to Friday, or the New York County Supreme
Court Help Center at (646) 386-3025 between 9 a.m. and 5 p.m., Monday to Friday.

                                                            Respectfully submitted,

                                                            s/
                                                            Carolyn Kruk
                                                            Assistant Corporation Counsel
cc:    by express mail

       Michael J. Lee
       3492001663
       Vernon C. Baine Center
       1 Halleck St, 2BA
       Bronx, NY 10474




                                              -4-
